Case 18-34196-sgj11 Doc 43 Filed 02/14/19                          Entered 02/14/19 12:53:32   Page 1 of 12



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

ATTORNEYS FOR DEBTOR

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION


IN RE                                                        §
                                                             §
CORETECH INDUSTRIES, LLC                                     §     Case no.18-34196 -11
                                                             §
                                                             §
                                                             §            CHAPTER 11
                    DEBTOR                                   §

             PLAN OF REORGANIZATION OF CORETECH INDUSTRIES, LLC DATED
                                 FEBRUARY 13, 2019

TO:           ALL PARTIES-IN-INTEREST, THEIR ATTORNEYS OF RECORD AND TO THE
              HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       COME NOW, Coretech Industries, LLC, Debtor and Debtor-in-Possession in the
above-referenced bankruptcy cases, and proposes the following Plan of Reorganization ("Plan").
The Plan proposes segregation of the Creditors and Equity Interest Holders of the Debtor into 8
separate classes.


                                                         ARTICLE I
DEFINITIONS

         Unless the context otherwise requires, the following capitalized terms shall have the
meanings indicated when used in this Plan and in the accompanying Disclosure Statement, which
meaning shall be equally applicable to both the singular and plural forms of such terms. Any term
in this Plan that is not defined herein but that is used in title 11, United States Code ("Code") shall
have the meaning assigned to such term in the Code.

        1.     “Administrative Claim" shall mean those Claims entitled to priority under the
provisions of Section 507 of the Code, pursuant to a claimed and allowed administrative expense
priority under Section 503(b) of the Code.
DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 1
m ic\p lan
Case 18-34196-sgj11 Doc 43 Filed 02/14/19                          Entered 02/14/19 12:53:32   Page 2 of 12



        2.       "Allowed Claim" as to all Classes, hereinafter specified, shall mean a Claim against
Debtor (a) for which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with
leave of the Court and without objection by any party-in-interest, late-filed and as to which neither
the Debtor nor any party-in-interest files an objection or as to which the Claim is allowed by Final
Order of the Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed
with the Court pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to
amount, as to which no objection to the allowance thereof has been interposed through closing of
this case, or as to which any such objection has been determined by an order or judgment which is
no longer subject to appeal or certiorari proceeding and as to which no appeal or certiorari
proceeding is pending. This category includes all Claims deemed unsecured pursuant to §506(a) of
the Code. When "Allowed Claim" is used in the context of a Secured Claim, the provisions of
§506(b) of the Code shall also apply.

        3.       "Allowed Secured Claim" shall mean an Allowed Claim secured by a lien, security
interest, or other encumbrance on the properties owned by the Debtor, which lien, security interest,
or other encumbrance has been properly perfected as required by law, to the extent of the value of
the property encumbered thereby. That portion of such Claim exceeding the value of the security
held therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

        4.      "Allowed Unsecured Claim" shall mean an unsecured Claim against Debtor (a) for
which a Proof of Claim has been timely filed with the Court by the Bar Date, or, with leave of the
Court and without objection by any party-in-interest, late-filed and as to which neither the Debtor
nor any party-in-interest files an objection or as to which the Claim is allowed by Final Order of the
Court, or (b) scheduled in the list of creditors, as may be amended, prepared and filed with the Court
pursuant to Rule 1007(b) and not listed as disputed, contingent or unliquidated as to amount, as to
which no objection to the allowance thereof has been interposed through closing of this case, or as
to which any such objection has been determined by an order or judgment which is no longer subject
to appeal or certiorari proceeding and as to which no appeal or certiorari proceeding is pending. This
category includes all Claims deemed unsecured pursuant to §506(a) of the Code.

       5.      "Bar Date" shall mean the date fixed by the Court as the last date for filing all
Claims in this case other than Administrative and Priority Claims or Rejection Claims.

             6.     "Case" shall mean this Chapter 11 case.

        7.      "Claim" shall mean any right to payment from the Debtor as of the date of entry of
the Order Confirming Plan whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or can be asserted by way of set-off. Claim includes any right or cause of action based
on a pre-petition monetary or non-monetary default.

             8.     "Claimant" shall mean the holder of a Claim.

       9.       "Class" shall refer to a category of holders of Claims or interests which are
"substantially similar" as provided for in Section 1122 of the Code.

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 2
m ic\p lan
Case 18-34196-sgj11 Doc 43 Filed 02/14/19                          Entered 02/14/19 12:53:32   Page 3 of 12



        10.    "Code" shall mean the United States Bankruptcy Code, being title 11 of the United
States Code, as enacted in 1978 and thereafter amended.

       11.     "Confirmation" or "Confirmation of this Plan" shall mean entry by the Court of
an Order confirming this Plan at or after a hearing pursuant to Section 1129 of the Code.

       12.     "Confirmation Date" shall mean the date on which the Court enters an Order
confirming this Plan.

       13.     "Court" shall mean the United States Bankruptcy Court for the Northern District of
Texas, Dallas Division, presiding over these Chapter 11 reorganization cases, or any successor court
of competent jurisdiction.

             14.    "Creditor" shall mean any person having a Claim against Debtor.

       15.     "Debt" shall mean any obligation of Debtor, alone, and any obligation of Debtor and
any other Person, to any Entity.

             16.    "Debtor" shall mean Coretech Industries, LLC.

             17.    "Disbursing Agent" shall mean the Reorganized Debtor.

             18.    "Effective Date" shall mean thirty days after the Final Confirmation Date.

       19.          "Entity" shall include Person, estate trust, governmental unit and the United States
Trustee.

             20.    "Equity Interest Holders" shall mean holders of the equity interests in the Debtors.

        21.    "Final Confirmation" shall mean that date which is fourteen (14) days following the
entry of the Order Confirming Plan, during which period of time no Notice of Appeal is filed, or if
a Notice of Appeal is filed, during which period of time no Motion for Stay Pending Appeal is
granted or supersedeas bond is approved and filed.

        22.    "Order Confirming Plan" shall mean the Order of the Court determining that this
Plan meets the requirements of Chapter 11 of the Code and is entitled to confirmation under Chapter
11 of the Code.

     23.     "Petition Date" shall mean the date on which the Debtor filed this proceeding,
December 18, 2018.

      24.   "Plan" shall mean this Plan of Reorganization in its present form or as it
may be amended, modified or supplemented.

             25.    "Priority Claim" shall mean any Claim entitled to priority pursuant to Section 507(a)


DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 3
m ic\p lan
Case 18-34196-sgj11 Doc 43 Filed 02/14/19                          Entered 02/14/19 12:53:32   Page 4 of 12



of the Code except for Tax Claims and Claims incurred by the Debtor post-petition in the ordinary
course of business.

       26.    "Rejection Claim" shall mean any Claim arising out of the rejection of a lease or
executory contract pursuant to Section 365 of the Code, which Claim shall be treated as an
Unsecured Claim.

        27.    "Reorganized Debtor" shall mean the entity which shall assume title to and control
of the Debtors' assets and liabilities upon confirmation as provided herein.

        28.     "Secured Claim" shall mean an Allowed Claim secured by a lien, security interest,
or other encumbrance on the properties owned by the Debtor, which lien, security interest, or other
encumbrance has been properly perfected as required by law, to the extent of the value of the
property encumbered thereby. That portion of such Claim exceeding the value of the security held
therefor shall be an Unsecured Claim, as defined below and determined pursuant to 11 U.S.C.
§506(a).

     29.   "Substantial Consummation" shall occur upon                                Reorganized Debtor's
commencement of payments to creditors as provided in this Plan.

       30.     "Tax Claims" shall mean any Claim entitled to priority under Section 507(a)(8) of
the Code and shall include the claims of taxing authorities for taxes owed on the property retained
by the Debtor under this Plan.

       31.     "Unsecured Claim" shall mean any Allowed Claim, whether or not liquidated or
contingent other than a Priority Claim, a Tax Claim, or a Secured Claim.

                                        ARTICLE 2
                           CERTAIN GENERAL TERMS AND CONDITIONS

             The following general terms and conditions apply to this Plan:

         2.1   Claims and Debts: Various types of Claims and Debts are defined in this Plan. This
Plan is intended to deal with all Claims and Debts against the Debtor of whatever character whether
or not contingent or liquidated and whether or not allowed by the Court pursuant to Section 502(a)
of the Code and all Claims and Debts will receive the treatment afforded in Articles of this Plan.
Claims and Debts incurred by the Debtor post-petition, including ad valorem taxes, in the ordinary
course of business will be paid by the Debtor according to their terms as they come due.

        2.2    Securities Laws: The issuance of any security in satisfaction of indebtedness under
this Plan may be exempt from registration under certain State and Federal securities laws by virtue
of Section 1145 of the Code and the exemption therein contained.

       2.3     Time for Filing Claims: With respect to those Claims that have been identified in
the Schedules filed pursuant to Section 521(1) of the Code and which have been scheduled as
"disputed," "contingent," or "unliquidated," said Claimants must file a proof of claim bearing the

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 4
m ic\p lan
Case 18-34196-sgj11 Doc 43 Filed 02/14/19                          Entered 02/14/19 12:53:32   Page 5 of 12



case number of the above-styled and referenced proceeding with the United States Bankruptcy Court
for the Northern District of Texas, Dallas Division, on or before the Bar Date to participate under
this Plan. Claims scheduled as disputed, contingent, or unliquidated filed after the Bar Date shall
not be allowed, and shall not participate in the distributions contemplated by this Plan. Claims
arising from rejection of a lease or executory contract and administrative claims shall be filed with
the Court within thirty (30) days following the Confirmation Date of this Plan.

       2.4      Modifications to Plan: In accordance with Bankruptcy Rule 3019, to the extent
applicable, this Plan may be modified upon application of Debtor or corrected prior to Confirmation
without notice and hearing and without additional disclosure pursuant to Section 1125 of the Code
provided that, after hearing on and notice to the creditors, the Court finds that such modification does
not materially or adversely affect any Creditor or Class of Creditor.

                                   ARTICLE 3
                        TREATMENT OF UNCLASSIFIED CLAIMS
               (CERTAIN ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS)

        3.1     All trade and service debts and obligations, including ad valorem taxes for year 2019,
incurred in the normal course of business by the Debtor on or after the Petition Date will be paid
when due in the ordinary course of the Debtor's business unless a different time for payment is
specified in this Plan.

        3.2    Each governmental unit holding a post-petition Claim arising out of taxes assessed
against property of the estate, also including "ad valorem property taxes," but limited as provided
by Section 502(b)(3) of the Code, shall be paid in full when said Claims are due.

                                             ARTICLE 4
                                DIVISION OF CREDITORS INTO CLASSES

        4.1     Classification of Claims: This Classification of Claims is made for purposes of
voting on this Plan, making distributions thereunder, and for ease of administration thereof. Unless
specifically provided otherwise herein, on the Confirmation Date this Plan discharges and
extinguishes all Claims and Debts against the Debtor of whatever character, whether allowed by the
Court or otherwise.

             4.2    Class 1:            Consists of Allowed Administrative Claims Attorney fees and US
                                        Trustee Fees (Not Impaired)
                    Class 2:            Consists of Allowed Secured Claim of Veritex Bank (Impaired)
                    Class 3:            Consists of Allowed Secured Claim of Nativas (Impaired)
                    Class 4:            Consists of Allowed Secured Claim of Pacific Financial (Impaired)
                    Class 5:            Consists of Allowed Secured Claim of Blue Ridge (Impaired)
                    Class 6:            Consists of Allowed Secured Claim of Southwest Dynamics, Inc.
                                        (Impaired)
                    Class 7:            Consists of Allowed Unsecured Creditors (Impaired)
                    Class 8:            Consists of Allowed Insider Unsecured Creditors (Impaired).
                    Class 9:            Consists of Allowed Equity Holders (Impaired)

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 5
m ic\p lan
Case 18-34196-sgj11 Doc 43 Filed 02/14/19                          Entered 02/14/19 12:53:32   Page 6 of 12




                                                 ARTICLE 5
                                            TREATMENT OF CLASSES

         5.1    Satisfaction of Claims and Debts: The treatment of and consideration to be
received by holders of Allowed Claims or interests pursuant to this Article of this Plan shall be in
full settlement, release and discharge of their respective Claims, Debts, or interests as against the
Debtor subject to the provisions herein. On the Confirmation Date, the Reorganized Debtor shall
assume all duties, responsibilities and obligations for the implementation of this Plan.

         5.2    Class 1 Claimants (Allowed Administrative Claims of Professionals and US
Trustee) are unimpaired and will be paid in cash and in full on the Effective Date of this Plan.
Professional fees are subject to approval by the Court as reasonable. Debtor’s attorney's fees
approved by the Court and payable to the law firm of Eric Liepins, P.C. will be paid immediately
following the later of Confirmation or approval by the Court out of the available cash. This case will
not be closed until all allowed Administrative Claims are paid in full. Class 1 Creditor Allowed
Claims are estimated as of the date of the filing of this Plan to not exceed the amount of $15,000
including Section 1930 fees. Section 1930 fees shall be paid in full prior to the Effective Date. The
Debtor is required to continue to make quarterly payments to the U.S. Trustee and shall be required
to file post-confirmation operating reports until this case is closed. The Class 1 Claimants are not
impaired under this Plan.

       5.3     Class 2 Claimants (Allowed Secured Claims of Veritex Community Bank) are
impaired and shall be satisfied as follows: On or about July 31, 2015 the Debtor executed that certain
Promissory Note in the original amount of $360,000 (“Note #1”) in favor of Veritex Community
Bank (“Veritex”). The Note was secured by that certain Commercial Security Agreement providing
Veritex with a properly perfected security interest in the equipment owned by the Debtor. On or
about April 15, 2018 the Debtor executed that certain Promissory Note in the original amount of
$150,000 (“Note #2”) in favor of Veritex. Note #2 was secured by that certain Commercial Security
Agreement providing Veritex with a properly perfected security interest in the equipment owned by
the Debtor. As of the Petition Date the amount owed to Veritex under Note #1 and Note #2 was
$349,198.28. Veritex shall be paid $349,198.28 in full satisfaction of any claims against the Debtor
on the Effective Date.

             The Class 2 claimant is impaired under this Plan.

        5.4     Class 3 Claimants (Allowed Secured Claim of Nativas Credit Corp) is impaired
and shall be satisfied as follows: On or about November 10, 2017, the Debtor executed that certain
Equipment Finance Agreement (“Agreement”) in favor of Partners Capital Group, Inc. (“Nativas”)1
for the purchase of that certain Cincinnati Gilbert CNC Floor Type Horizontal Boring Mill more
fully described in the Agreement. As of the Petition Date the amount owed to Nativas under the
Agreement was $55,119.91. Nativas shall be paid $55,119.91 in full satisfaction of any claims
against the Debtor on the Effective Date.


             1
      On November 11, 2017 Partners Capital Group, Inc. assigned
its interest in the Agreement to Navitas Credit Corp.
DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 6
m ic\p lan
Case 18-34196-sgj11 Doc 43 Filed 02/14/19                          Entered 02/14/19 12:53:32   Page 7 of 12




             The Class 3 claimant is impaired under this Plan.


        5.5     Class 4 Claimant (Allowed Secured Claim of Financial Pacific Leasing, Inc.) is
impaired and shall be satisfied as follows: On or about January 22, 2018, the Debtor executed that
certain Equipment Finance Agreement (“Agreement”) in favor of Partners Capital Group, Inc.
(“Pacific”)2 for the purchase of that certain Cincinnati Gilbert CNC Floor Type Horizontal Boring
certain Equipment Finance Agreement (“Agreement”) in favor of Partners Capital Group, Inc.
(“Blue Ridge”)3 for the purchase of that certain American 54" x 132" Engine Lathe s/n 79363. As
of the Petition Date the amount owed to Blue Ridge under the Agreement was $21,073.43. Blue
certain Equipment Finance Agreement (“Agreement”) in favor of Partners Capital Group, Inc.
(“Blue Ridge”)4 for the purchase of that certain American 54" x 132" Engine Lathe s/n 79363. As
of the Petition Date the amount owed to Blue Ridge under the Agreement was $21,073.43. Blue
Ridge shall be paid $21, 073.43 in full satisfaction of any claims against the Debtor on the Effective
Date.

             The Class 4 claimant is impaired under this Plan.

        5.6     Class 5 Claimant (Allowed Secured Claim of Blue Ridge Financial, LLC) is
impaired and shall be satisfied as follows: On or about May 10, 2017, the Debtor executed that
certain Equipment Finance Agreement (“Agreement”) in favor of Partners Capital Group, Inc.
(“Blue Ridge”)5 for the purchase of that certain American 54" x 132" Engine Lathe s/n 79363. As
of the Petition Date the amount owed to Blue Ridge under the Agreement was $21,073.43. Blue
Ridge shall be paid $21, 073.43 in full satisfaction of any claims against the Debtor on the Effective
Date.

             The Class 5 claimant is impaired under this Plan.

        5.7     Class 6 Claimant (Allowed Secured Claim of Southwest Dynamics, Inc) is
impaired and shall be satisfied as follows: Southwest Dynamics, Inc. (“Southwest”) asserts that it
preformed services on equipment of the Debtor and that it holds a secured claim as a result of the
filing of a Lien Affidavit & Claim pursuant to Texas Property Code §52.022. Southwest has filed
a Secured Proof of Claim in the amount of $85,308. The Debtor disputes the entire Southwest Claim
and will file an objection to the Proof of Claim. The Debtor believes Southwest owes money to the


             2
      On January 23, 2018 Partners Capital Group, Inc. assigned its
interest in the Agreement to Financial Pacific Leasing, Inc.
             3
      On May 22,2017 Partners Capital Group, Inc. assigned its
interest in the Agreement to Blue Ridge Financial, LLC.
             4
      On May 22,2017 Partners Capital Group, Inc. assigned its
interest in the Agreement to Blue Ridge Financial, LLC.
             5
      On May 22,2017 Partners Capital Group, Inc. assigned its
interest in the Agreement to Blue Ridge Financial, LLC.
DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 7
m ic\p lan
Case 18-34196-sgj11 Doc 43 Filed 02/14/19                          Entered 02/14/19 12:53:32   Page 8 of 12



Debtor for damages done by Southwest to the Debtor’s equipment. In the event the Court determines
that Southwest is owed any funds on its secured claim they will be paid from the remaining funds
after the payment of creditors in Class 1 through 5 above. In the event Southwest is determined to
have an unsecured claim it will be treated as a Class 7 Claim.

             The Class 6 creditor is impaired under this Plan.


        5.8     Class 7 Claimants (Allowed Unsecured Claims) are impaired and shall be satisfied
as follows: The Allowed Claims of Unsecured Creditors, except for the Class 8 Creditors, will
share pro-rata in the Unsecured Creditor’s Pool. The Debtor shall pay all remaining sales proceeds
after payments of the Allowed Claims in Classes 1 through 6 above and all cash in the Debtor’s
possession as of the Effective Date into the Unsecured Creditor’s Pool. The Class 7 creditors shall
be paid on or before May 31, 2019.

             The Class 7 creditors are impaired under this Plan.

        5.9      Class 8 Claimants (Allowed Unsecured Claims of Insiders) are impaired and shall
be satisfied as follows: The allowed unsecured claims of Richard Arn and Robert Foster shall receive
no distribution under this Plan.

             The Class 8 creditors are impaired under this Plan.

        5.10      Class 9 (Current Interest Holders) are impaired under the Plan and shall be
satisfied as follows: The current interest holders will receive no payments under the Plan, and the
current interest holders existing interests shall be cancelled.

             The Class 9 Interest Holders are impaired under this Plan.



                                            ARTICLE 6
                                 MEANS FOR EXECUTION OF THE PLAN


       6.1    Action to be taken: Any actions required to be taken by the Debtor on the Effective
Date may be taken by the Debtor before the Effective Date or immediately following the date of
Final Confirmation.

        6.2     No ongoing Operations: The Debtor's obligations under this Plan will be satisfied
out of the sales proceeds and cash on hand of the Debtor.


        6.3    Notwithstanding anything contained herein, the Reorganized Debtor shall have the
right to request the Court to disallow any claim of any Entity from which property is recoverable
under Sections 542, 543, 550, and 553 of title 11, or that is a transferee of a transfer avoidable under

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 8
m ic\p lan
Case 18-34196-sgj11 Doc 43 Filed 02/14/19                          Entered 02/14/19 12:53:32   Page 9 of 12



Sections 544, 545, 548, or 549 of title 11 unless such Entity or transferee has paid the amount, or
turned over any such property, for which such Entity or transferee is liable.

                                                     ARTICLE 7
                                                  SECTION 1129(b)(2)

        7.1     The Court may confirm this Plan even though less than all of the Classes of Claims
and interests accept it. The requirements for confirmation of a plan over the objection of one or
more classes of claims or interests are set forth in Section 1129(b) of the Code. Accordingly, Debtor,
as the plan proponent, requests the Court to determine that this Plan does not discriminate unfairly,
and is fair and equitable with respect to the rejecting creditor.


                                             ARTICLE 8
                                  STATUS OF EXECUTORY CONTRACTS

        8.1    All unexpired leases and executory contracts shall be assumed on or before the
Effective Date. To the extent there are any unexpired leases or executory contracts, which have not
been assumed or dealt with in this Plan prior to the Effective Date, they are rejected.

                                         ARTICLE 9
                           EVENTS OF DEFAULT AND EFFECT THEREOF

        9.1      In the event that Substantial Consummation of this Plan does not occur on or before
the earlier of the Effective Date or 71 days after the Confirmation Date, the Order of Confirmation
may be vacated by any party in interest, other than the Debtor.

        9.2     Unless expressly provided herein to the contrary, no Claimant shall have the right to
enforce any rights under this Plan until the Reorganized Debtor fails to cure any default hereunder
within thirty (30) days of receipt of written notice of such default to Reorganized Debtor



                                                       ARTICLE 10
                                                       DISCHARGE

        10.1 Upon Confirmation, to the extent that a Claim or Debt has not been dealt with under
this Plan, such Claim or Debt will be released.

        10.2 The automatic stay imposed by Section 362 of the Code or any preliminary injunction
granted by the Court to allow for Substantial Consummation of this Plan shall remain in effect until
the Effective Date.


                                               ARTICLE 11
                                         AMENDMENTS TO THE PLAN

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 9
m ic\p lan
Case 18-34196-sgj11 Doc 43 Filed 02/14/19                           Entered 02/14/19 12:53:32   Page 10 of 12




       11.1 Debtor may modify this Plan following Confirmation and before Substantial
Consummation to the extent consistent with the requirements of section 1122 and 1123 of Title 11.
The Plan as modified becomes the Plan if circumstances warrant modification and the Court
approves of such modifications.

       11.2 In the event of modification of this Plan pursuant to Section 11.1, any holder of a
Claim or interest that has accepted or rejected this Plan is deemed to have accepted or rejected, as
the case may be, the Plan as modified, unless, within ten (10) days of service of the Plan
modifications upon such holder, such holder changes its previous acceptance or rejection.

                                                ARTICLE 12
                                          EFFECT OF CONFIRMATION

         12.1 The provisions of this Plan bind Debtor, any Entity issuing securities under this Plan,
any Entity acquiring property under this Plan, and any Creditor or Equity Interest Holder, whether
or not the Claim or interest of such Creditor or Equity Interest Holder is impaired under the Plan and
whether or not such Creditor or Equity Interest Holder has accepted this Plan.

       12.2 All property of the estate shall vest in the Reorganized Debtor upon Final
Confirmation.

        12.3 All property of the Reorganized Debtor is free and clear of all Claims and interests
of Creditors and Equity Interest Holders, except as to claims, secured claims or secured debentures
and interests specifically granted in this Plan.

         12.4 All Debts that arose before the Confirmation Date and any Debt of a kind specified
in Section 502(g), 502(h) or 502(i) of the Code, whether or not a proof of claim based on such Debt
is filed or deemed filed under Section 501, whether or not such Claim is allowed under Section 502;
and whether or not the holder of such Claim has accepted this Plan; are, fully and finally satisfied
by this Plan.


                                               ARTICLE 13
                                        MISCELLANEOUS PROVISIONS

        13.1 The obligations under this Plan to any particular Claim are governed by the laws
of the State constituting the situs of the Debt represented by that particular Claim described in this
Plan.

       13.2 Equity Interest Holders are relieved from all liability, obligation or duty to initiate or
pursue any causes of action of Debtor against any Entity.


             13.3   Any caption herein is for convenience only and does not affect the construction of the
Plan.

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 10
m ic\p lan
Case 18-34196-sgj11 Doc 43 Filed 02/14/19                           Entered 02/14/19 12:53:32   Page 11 of 12



       13.4 Any distribution pursuant to this Plan which remains unclaimed for a period of six
(6) months from the due date of such distribution is forfeited.

                                               ARTICLE 14
                                        RETENTION OF JURISDICTION

             Until this case is closed, the Court retains jurisdiction of the following matters only:

        14.1 To direct any necessary party to execute or deliver or to join in the execution or
delivery of any instrument required to effect a Transfer of property dealt with by the Plan and to
perform any other act, including the satisfaction of any Lien, that is necessary for the consummation
of this Plan.

             14.2   To allow or disallow Claims.

       14.3 To hear and determine all Claims arising from the rejection of executory contracts
and unexpired leases which are included in Debtor's estate and to consummate rejection and
termination thereof in connection with Debtor's estate and/or implementation of the Plan.

        14.4 To liquidate damages or estimate Claims in connection with any disputed, contingent
or unliquidated Claims.

             14.5   To adjudicate all Claims to an ownership interest in any property of Debtor's estate.

       14.6         To recover all assets and properties, including by lawsuit, of Debtor's estate wherever
located.

       14.7 To hear and determine Claims concerning Federal, State and local taxes pursuant to
Section 346, 505, 525 and 1146 of the Code.

       14.8 To hear and determine any action or proceeding brought by Debtor or the
Reorganized Debtor under Section 510, 542, 543, 544, 545, 547, 548, 549, 550, 551 and 553 of the
Code, whether such action or proceeding is brought before or after the Effective Date.

       14.9 To hear and determine any core proceeding, whether such proceeding is brought
before or after the Effective Date.

        14.10 To determine the validity, extent and priority of all Liens and security interests
against property of Debtor's estate.

       14.11 To consider any modification of this Plan under Section 1127 of the Code or
under Bankruptcy Rule 3020 and/or modification of this Plan after Substantial Consummation as
defined herein.

       14.12 To hear and determine all requests for compensation and/or reimbursement of
expenses of professionals.

DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 11
m ic\p lan
Case 18-34196-sgj11 Doc 43 Filed 02/14/19                           Entered 02/14/19 12:53:32   Page 12 of 12



        14.13 To hear and determine Reorganized Debtor's requests for orders as are consistent
with this Plan as may be necessary or desirable to carry out the provisions thereof.

       14.14 To enter an order closing this case. The Debtor shall attempt to close the case
within 6 months of the Effective Date.




                                                                     Respectfully submitted,

                                                                     Coretech Industries, LLC


                                                                     _/s/ Richard Arn______
                                                                     By: Richard Arn
                                                                     Its: Managing Member


ERIC LIEPINS, P.C.
ERIC LIEPINS
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972)991-5591
(972) 991-5788 - telecopier




DEBTOR ’S PLAN OF REORGANIZATION DATED FEBRUARY 11, 2019- Page 12
m ic\p lan
